Citation Nr: 0411395	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  00-16 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for respiratory disability 
for the purpose of receiving accrued benefits.

2.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD) for the purpose of receiving accrued benefits.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who died in September 1999, served on active duty 
from April 1964 to April 1966.  His awards and decorations 
included the Combat Infantryman Badge.  The appellant is the 
veteran's mother.

This case was previously before the Board of Veterans' Appeals 
(Board) in March 2003, at which time it was remanded for further 
development.  Following the requested development, the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, confirmed and continued its denial of entitlement to 
service connection for respiratory disability and for PTSD, each 
claimed for the purpose of accrued benefits.  Thereafter, the case 
was returned to the Board for further appellate action.

In January 2004, the undersigned Veterans Law Judge granted a 
request from the appellant's then-representative to withdraw his 
services as the appellant's representative.  The appellant was 
notified of that action, as well as her options; however, she 
declined to appoint another representative.


FINDINGS OF FACT

1.  The veteran died in September 1999 as the result of 
bronchogenic cancer due to chronic obstructive pulmonary disease.

2.  By a rating action in October 2002, the RO granted entitlement 
to service connection for the cause of the veteran's death.  

3.  The appellant, who is the mother of the veteran, seeks 
entitlement to service connection for respiratory disability and 
for PTSD for the purpose of obtaining accrued benefits.
4.  The veteran has at least one child who is eligible for accrued 
benefits, based on a claim of entitlement to service connection 
for respiratory disability and for PTSD.  


CONCLUSIONS OF LAW

1.  The appellant is not eligible to receive accrued benefits 
based on a claim of entitlement to service connection for 
respiratory disability.  38 U.S.C.A. §§ 5103, 5103A, 5121 (West 
2002); 38 C.F.R. §§ 3.159, 3.1000 (2003).

2.  The appellant is not eligible to receive accrued benefits 
based on a claim of entitlement to service connection for PTSD.  
38 U.S.C.A. §§ 5103, 5103A, 5121 (West 2002); 38 C.F.R. §§ 3.159, 
3.1000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant change 
in the law.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  That 
law redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  That law also 
eliminated the concept of a well- grounded claim and superseded 
the decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist in 
the development of a claim that is not well grounded.  38 U.S.C.A. 
§ 5107.  

In August 2001, the VA published final rules implementing the VCAA 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a) (2003).  

By virtue of information contained in the Board's remand of March 
2003; the Statement of the Case (SOC); and the Supplemental 
Statements of the Case (SSOC's), the appellant was notified of the 
evidence necessary to substantiate her claims of entitlement to 
accrued benefits.  Indeed, the SSOC, issued in April 2003, sets 
forth provisions of 38 C.F.R. § 3.159.  Those provisions informed 
the appellant of what evidence and information the VA would obtain 
for her, with specific references to such materials as government 
reports and medical records.  The RO also explained what 
information and evidence she needed to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The following evidence has been received in support of the 
appellant's claims:  the veteran's service personnel records; the 
veteran's service medical records; VA medical records reflecting 
the veteran's treatment in February and April 1985; records 
reflecting periods of hospitalization at various VA medical 
centers (MC's) in July 1985, from September to October 1985, from 
June to July 1986, February 1995, from May to June 1995, from 
January to February 1996; from February to March 1996, and in 
August 1998; a record reflecting the veteran's treatment at the 
South Bend Medical Foundation in November 1996; and records 
reflecting the veteran's treatment at the Fort Wayne Vet Center 
from August to December 1998.  The appellant has also been 
informed of her right to have a hearing in association with her 
appeal; however, to date, she has declined to exercise that right.  

After reviewing the record, the Board finds that the RO has met 
its duty to assist the appellant in the development of her claim.  
In fact, it appears that all relevant evidence identified by the 
appellant has been obtained and associated with the claims folder.  
In this regard, it should be noted that she has not identified any 
outstanding evidence (which has not been sought by the VA) which 
could be used to support the issues of entitlement to accrued 
benefits.  As such, there is no reasonable possibility that 
further development would unearth any additional relevant 
evidence.  Indeed, such development would serve no useful purpose 
and, therefore, need not be performed in order to meet the 
requirements of the VCAA.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to be 
avoided).  

II.  Facts and Analysis

The appellant contends that prior to the veteran's death, service 
connection should have been established for respiratory disability 
and for PTSD.  Therefore, she maintains that as the veteran' 
mother, she is entitled to the periodic VA monetary benefits which 
would have been payable to the veteran for those disabilities.  
She also notes that she cared for him during the last years of his 
life and that in so doing, she incurred a significant amount of 
debt.  Accordingly, she requests reimbursement for the cost of his 
care and burial.  

Generally, where the veteran dies on or after December 1, 1962, 
periodic monetary VA benefits, to which the veteran was entitled 
at his death under existing ratings or decisions, or those based 
on evidence in the file at date of death, and due and unpaid for a 
period not to exceed two years prior to the last date of 
entitlement will be paid to the living person first listed in the 
following order: (1) his spouse; or (2) his children (in equal 
shares); or (3) his dependent parents (in equal shares) or the 
surviving parent.  In all other cases, only so much of the accrued 
benefit may be paid as may be necessary to reimburse the person 
who bore the expense of last sickness or burial.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000.

In September 1999, as now, service connection connoted many 
factors, but basically, it meant that the facts, shown by the 
evidence, established that a particular disease or injury 
resulting in disability had been incurred coincident with active 
military, naval, or air service, or, if preexisting such service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Even if the disease at issue had been 
initially diagnosed after the veteran's discharge from service, 
service connection was still granted when all of the evidence 
established that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).  

In particular, service connection for PTSD required medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the criteria set 
forth in the Diagnostic and Statistical Manual of the American 
Psychiatric Association, 4th edition (DSM-IV); a link, established 
by medical evidence, between the current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor actually occurred.  If the evidence established 
that the veteran engaged in combat with the enemy and the claimed 
stressor was related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the claimed 
stressor was consistent with the conditions or hardships of the 
veteran's service, the veteran's lay testimony alone could 
establish the occurrence of the inservice stressor.  38 U.S.C.A. § 
1154(b) (West 1991) and 38 C.F.R. § 3.304(f) (1999); See Cohen v. 
Brown, 10 Vet. App. 128 (1997). 

A review of the evidence discloses that during his treatment at 
the Vet Center from August to December 1998, the veteran had 
several diagnoses of PTSD.  Although the examiner stated that 
there were no apparent signs or symptoms of PTSD in December 1998, 
the evidence was at least equivocal as to whether that disorder 
was present.  The veteran's reported stressors included frequent 
reconnaissance patrols, walking point, and several fire fights.  
He also reported killing at least one enemy soldier.  His award of 
the Combat Infantryman Badge verified his participation in combat, 
and the incidents he described were entirely consistent with such 
participation.  There was no clear and convincing evidence to the 
contrary; and therefore, his recall of those incidents was 
sufficient to confirm that they actually happened.  Accordingly, 
at the time of his death, the evidence showed that the veteran had 
a diagnosis of PTSD supported by a confirmed stressor related to 
his experiences in Vietnam.  At the very least, the evidence was 
in relative equipoise.  That is, there was an approximate balance 
of evidence both for and against the appellant's claim that the 
veteran had PTSD as a result his experiences in Vietnam.  Under 
such circumstances, all reasonable doubt was to be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2003).  Therefore, the Board concludes that at the 
time of the veteran's death, service connection was warranted for 
PTSD.  

As noted above, at the time of the veteran's death, service 
connection was also in effect for respiratory disability, 
including lung cancer.  While the appellant is on the list of 
potential recipients for accrued benefits, she is preceded on that 
list by the veteran's children, who have also filed a claim for 
accrued benefits based on the foregoing disorders.  As such, she 
is not eligible to receive such benefits.  The law is dispositive 
of the issue; and therefore, her appeal must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

In arriving at this decision, the Board has considered the 
appellant's contentions regarding her care for the veteran during 
the last years of his life.  While it is truly unfortunate that 
she had to incur so much debt, the presence of recipients for the 
accrued benefits supercedes her claim for the cost of the care and 
burial.


ORDER

Eligibility for accrued benefits based a claim of entitlement to 
service connection for respiratory disability is denied.

Eligibility for accrued benefits based a claim of entitlement to 
service connection for PTSD is denied.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



